Exhibit 10.8

 

Your Name: «First» «Last»

Total No. of Shares Covered by the Option:

«Stock_Options»

PRGX NON-QUALIFIED STOCK OPTION AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

PRGX GLOBAL, INC. (“PRGX”) is pleased to grant to the person signing below
(“you” or “Participant”) the Non-Qualified Stock Option described below under
the PRGX Global, Inc. 2017 Equity Incentive Compensation Plan (the “Plan”). For
tax law purposes, this Option shall be treated as a Non-Qualified Stock Option.
This Option is not intended to be and shall not be treated as an Incentive Stock
Option for tax law purposes.

 

Grant Date:                            , 2018 Exercise Price per Share:   
$                       Option Expiration Date:                            ,
2025 Number of Shares of Common Stock:    «Stock_Options»

Vesting: Subject to the Plan and this Agreement, one-hundred percent (100%) of
the shares of Common Stock subject to this Option may be purchased on or after
the later of (i) the one (1) year anniversary of the Grant Date or (ii) the date
of, and immediately prior to, the 2019 annual meeting of PRGX’s shareholders,
provided you have been continuously serving as a member of the Board from the
Grant Date until the earlier of such times.     

The Additional Terms and Conditions and the Plan described below are
incorporated in this Agreement by reference and contain important information
about your Option. Copies of all the documents referenced below are being
provided to you in connection with this Agreement.

Additional Terms and Conditions describes how to exercise your Option, what
happens if you cease to serve as a director of PRGX before you exercise your
Option and where to send notices;

The Plan contains the detailed terms that govern your Option. If anything in
this Agreement or the other referenced documents is inconsistent with the Plan,
the terms of the Plan, as amended from time to time, will control. All terms
used herein that are not defined herein but that are defined in the Plan have
the same meaning given them in the Plan;

Plan Prospectus; and 2017 PRGX Annual Report on Form 10-K for the Year Ended
December 31, 2017.

Please sign in the space provided below to show that you accept the Option on
these terms, keep a copy of this Agreement for your records, and return the
signed Agreement to PRGX Legal.

 

Participant:    PRGX GLOBAL, INC.                                       
                                              
By:                                     
                                             «First» «Last»    Name: Victor A.
Allums Your Residence Address:    Its: Senior Vice President, General Counsel &
Secretary «Address_1»    «Address_2»    «Address_3»    «City», «State»
«Zip_Code»   



--------------------------------------------------------------------------------

ADDITIONAL TERMS AND CONDITIONS OF YOUR OPTION

HOW TO EXERCISE YOUR OPTION

  •   The Plan is administered on behalf of the Committee by the Plan
administrator. The Plan administrator is responsible for assisting you in the
exercise of your Option and maintaining the records of the Plan. If you have
questions about your Option, how you go about exercising the vested portion of
your Option or how the Plan works, please contact the Plan administrator at
Plan.Administrator@prgx.com or (770) 779-3309.

 

  •   The exercise date of your Option is the date of delivery to the Plan
administrator of your notice of exercise. The notice must be accompanied by
payment of the Option price in full. You may pay the Option price (i) in cash,
(ii) by certified or bank cashier’s check, or (iii) by such other medium of
payment as the Plan administrator in his sole discretion may permit.

 

  •   Notwithstanding the foregoing, if (i) your Option is about to expire or
terminate, (ii) you are prohibited at that time from selling Shares as the
result of restrictions on trading in securities of PRGX, (iii) on the expiration
or termination date the Fair Market Value of a Share exceeds the Exercise Price
per Share and (iv) your Option is otherwise vested and exercisable, you may
exercise the Option immediately prior to its expiration or termination to the
extent outstanding and exercisable on such date, and the exercise of the Option
will result in the issuance to you of that number of whole Shares that have a
Fair Market Value that most nearly equals, but does not exceed, the excess of
the Fair Market Value of a Share over the Exercise Price per Share multiplied by
the number of Shares subject to the exercised portion of the Option. You will
forfeit any remaining fractional Share that is not issued upon such exercise
unless you pay any additional Exercise Price that may be required to purchase
the remaining fractional Share.

 

  •   Except as provided herein and in the Plan, this Option is
non-transferable. This Option may be transferred by will or the laws of descent
and distribution or pursuant to a qualified domestic relations order and,
notwithstanding the foregoing, during the Participant’s lifetime, may be
transferred by the Participant to any of the Participant’s Permitted
Transferees. Any such transfer will be permitted only if (i) the Participant
does not receive any consideration for the transfer and (ii) the Plan
administrator expressly approves the transfer. Any transferee to whom this
Option is transferred shall be bound by the same terms and conditions, including
with respect to vesting, that govern the Option in the hands of the Participant;
provided, however, that the transferee may not transfer this Option except by
will or the laws of descent and distribution or pursuant to a qualified domestic
relations order. No right or interest of the Participant or any transferee in
this Option shall be subject to any lien, obligation or liability of the
Participant or any transferee.

EFFECT OF TERMINATION OF BOARD SERVICE AND CHANGE IN CONTROL.

 

  •   Termination of Board Service Before a Change in Control. Except as set
forth below regarding a “Change in Control,” if your Board service terminates
for any reason, you (or your estate) can exercise any portion of your vested
Option at any time until the earlier of (a) three (3) years after the date of
termination of your Board service or (b) the Option Expiration Date. After such
earlier date, the unexercised portion of your Option shall terminate. Any
unvested portion of your Option will terminate immediately following the
termination of your Board service for any reason.

 

  •   Change in Control. Upon the occurrence of a Change in Control, as such
term is defined in the Plan, before the termination of your Board service,
one-hundred percent (100%) of the shares of Common Stock subject to this Option
may be purchased if you have continuously served as a member of the Board from
the Grant Date until the time of the Change in Control. Then, you (or your
estate) can exercise any portion of your vested Options until the Option
Expiration Date, regardless of any subsequent termination of your Board service
for any reason.

 

-2-



--------------------------------------------------------------------------------

NOTICES. All notices pursuant to this Agreement will be in writing and either
(i) delivered by hand, (ii) mailed by United States certified mail, return
receipt requested, postage prepaid, or (iii) sent by an internationally
recognized courier which maintains evidence of delivery and receipt. All notices
or other communications will be directed to the following addresses (or to such
other addresses as either of us may designate by notice to the other):

 

  To PRGX:    PRGX Global, Inc.      600 Galleria Parkway, Suite 100     
Atlanta, GA 30339      Attention: Senior Vice President, General Counsel &
Secretary   To you:    The address set forth on page 1

MISCELLANEOUS.

 

  •   The Participant has received a copy of the Plan, has read and understands
the terms of the Plan and this Agreement, and agrees to be bound by their terms
and conditions. Failure by you or PRGX at any time or times to require
performance by the other of any provisions in this Agreement will not affect the
right to enforce those provisions. Any waiver by you or PRGX of any condition or
the breach of any term or provision in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall apply only to that instance and
will not be deemed to waive conditions or breaches in the future. If any court
of competent jurisdiction holds that any term or provision of this Agreement is
invalid or unenforceable, the remaining terms and provisions will continue in
full force and effect, and this Agreement shall be deemed to be amended
automatically to exclude the offending provision. This Agreement may be executed
in multiple copies and each executed copy shall be an original of this
Agreement. This Agreement shall be subject to and governed by the laws of the
State of Georgia. No change or modification of this Agreement shall be valid
unless it is in writing and signed by the party against which enforcement is
sought. This Agreement shall be binding upon, and inure to the benefit of, the
permitted successors, assigns, heirs, executors and legal representatives of the
parties hereto. The headings of each Section of this Agreement are for
convenience only. This Agreement contains the entire agreement of the parties
hereto and no representation, inducement, promise, or agreement or otherwise
between the parties not embodied herein shall be of any force or effect, and no
party will be liable or bound in any manner for any warranty, representation, or
covenant except as specifically set forth herein.

 

-3-